



EXHIBIT 10.3
THE SHERWIN-WILLIAMS COMPANY
2006 Equity and Performance Incentive Plan
(Amended and Restated as of April 19, 2017)


1.
Purpose.    The purpose of this 2006 Equity and Performance Incentive Plan
(Amended and Restated as of April 19, 2017) is to attract and retain officers
and other employees of The Sherwin-Williams Company and its Subsidiaries, to
help align the economic interests between such persons and the shareholders of
the Company, and to provide to such persons incentives and rewards for
performance.

2.
Definitions.    As used in this Plan, and except as otherwise provided in an
Evidence of Award:

(a)
“Appreciation Right” means a right granted pursuant to Section 5, and includes
both Free-Standing Appreciation Rights and Tandem Appreciation Rights.

(b)
“Assumed” has the meaning provided in Section 12.

(c)
“Base Pay” has the meaning provided in Section 12.

(d)
“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of a Free-Standing Appreciation Right or a Tandem Appreciation
Right.

(e)
“Board” means the Board of Directors of the Company and, to the extent of any
delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 10, such committee (or subcommittee). In addition, to the extent deemed
necessary or appropriate by the Board, such committee shall be comprised of not
less than two individuals who are (i) “non-employee directors” within the
meaning of Section 16 of the Exchange Act, and (ii) “outside directors” within
the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder (“Section 162(m)”).

(f)
“Cause” has the meaning provided in Section 12.

(g)
“Change of Control” has the meaning provided in Section 12.

(h)
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

(i)
“Common Stock” means Common Stock, par value $1.00 per share, of the Company or
any security into which such shares of Common Stock may be changed by reason of
any transaction or event of the type referred to in Section 11.

(j)
“Company” means The Sherwin-Williams Company, an Ohio corporation, and its
successors.

(k)
“Covered Employee” means a Participant who is, or is determined by the Board to
be likely to become, a “covered employee” within the meaning of Section 162(m)
(or any successor provision).

(l)
“Date of Grant” means the date specified by the Board on which a grant of Option
Rights, Appreciation Rights, Performance Shares, Performance Units or Other
Awards, or a grant or sale of Restricted Stock, Restricted Stock Units or Other
Awards, will become effective (which date will not be earlier than the date on
which the Board takes action with respect thereto).

(m)
“Director” means a member of the Board of Directors of the Company.

(n)
“Effective Date” means April 19, 2017.

(o)
“Employee Benefits” has the meaning provided in Section 12.

(p)
“Evidence of Award” means an agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Board that sets forth the
terms and conditions of Option Rights, Appreciation Rights, Performance Shares,
Performance Units or Other Awards granted, or a grant or sale of Restricted
Stock, Restricted Stock Units or Other Awards. An Evidence of Award may be in an
electronic medium, may be limited to notation on the books and records of the
Company



1

--------------------------------------------------------------------------------





and, unless otherwise determined by the Board, need not be signed by a
representative of the Company or a Participant.
(q)
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

(r)
“Free-Standing Appreciation Right” means an Appreciation Right granted pursuant
to Section 5 that is not granted in tandem with an Option Right.

(s)
“Good Reason” has the meaning provided in Section 12.

(t)
“Incentive Pay” has the meaning provided in Section 12.

(u)
“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.

(v)
“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Shares or Performance Units, Option Rights, Appreciation Rights,
Restricted Stock, Restricted Stock Units, Other Awards or dividend equivalents
pursuant to this Plan. Management Objectives may be described in terms of
Company-wide objectives or objectives that are related to the performance of the
individual Participant or of the Subsidiary, division, department, or function
within the Company or Subsidiary in which the Participant is employed. The
Management Objectives may be made relative to the performance of one or more
other companies or subsidiaries, divisions, departments, regions or functions
within such other companies, and may be made relative to an index or one or more
of the performance criteria themselves. The Board may grant awards subject to
Management Objectives that are either Qualified Performance-Based Awards or are
not Qualified Performance-Based Awards. The Management Objectives applicable to
any Qualified Performance-Based Award to a Covered Employee will be based on one
or more, or a combination, of the following criteria: appreciation in value of
shares; shareholder return (including, without limitation, total shareholder
return and absolute shareholder return); earnings per share; book value
per share; operating income; net income; earnings (including, without
limitation, pretax earnings, retained earnings, earnings before interest and
taxes, and earnings before interest, taxes, depreciation and amortization); pro
forma net income; return on equity; return on assets (including, without
limitation, designated assets); return on net assets employed; return on
capital; return on sales; sales; sales per dollar of assets; sales per employee;
economic value added; revenues; expenses; cash flow (including, without
limitation, operating cash flow and free cash flow); cash flow return on
investment; operating profit margin or net profit margin; cost of capital; cost
reductions; debt reduction; debt leverage; total debt to capitalization;
facilities open; gallon growth; interest coverage; inventory management;
productivity improvement; profit after tax; reduction of fixed costs; working
capital; enterprise value; asset management; environmental, health and/or safety
goals; regulatory achievements; recruiting or maintaining personnel; customer
growth; research and development achievements; strategic sustainability metrics;
accomplishment of, or goals related to, mergers, acquisitions, dispositions,
public offerings, or similar business transactions; achievement of business or
operational goals such as market share, business development and/or customer
objectives; manufacturing achievements; joint venture or other similar
arrangements; any of the above criteria as compared to the performance of a
published or a special index deemed applicable by the Board, including, but not
limited to, the Standard & Poor’s 500 Stock Index; or any other objective goals
established by the Board. Where more specific metrics are listed within the
categories herein, they are intended to be illustrative and are not to be
construed as limitations on the more generic metrics.

 
    
The Board may specify that the Management Objectives may include adjustments to
include or exclude the effects of certain events, including any of the following
events: the impairment of tangible or intangible assets; asset write-downs;
litigation or claim judgments or settlements; acquisitions or divestitures;
gains or losses on the sale of assets; severance, contract termination



2

--------------------------------------------------------------------------------





and other costs relating to certain business activities; gains or losses from
the disposition of businesses or assets or from the early extinguishment of
debt; foreign exchange gains and/or losses; changes in tax law, accounting
principles, accounting estimates or other such laws or provisions affecting
reported results; changes in regulations that directly impact the business; the
effect of any statements issued by the Financial Accounting Standards Board or
its committees; business combinations, reorganizations and/or restructuring
programs, including, but not limited to reductions in force and early retirement
incentives; currency fluctuations; any unusual, infrequent or non-recurring
items, including, but not limited to, such items described in management’s
discussion and analysis of financial condition and results of operations or the
financial statements and/or notes thereto appearing in the Company’s annual
report for the applicable period; and expenses related to goodwill and other
intangible assets, stock offerings, stock repurchases and loan loss provisions.
In addition, if the Board determines that a change in the business, operations,
corporate structure or capital structure of the Company, or the manner in which
it conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related level or levels of achievement, in whole or in part,
as the Board deems appropriate and equitable, except in the case of a Qualified
Performance-Based Award (other than in connection with a Change of Control)
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m), except as otherwise permitted under
Section 18.
(w)
“Market Value Per Share” means, as of any particular date, the average of the
highest and lowest reported sales prices of the Common Stock during normal
trading hours on the New York Stock Exchange Composite Tape or, if not listed on
such exchange, on any other principal securities exchange on which the Common
Stock is listed. If there is no regular public trading market for such Common
Stock, the Market Value Per Share of the Common Stock shall be determined by the
Board. The Board is authorized to adopt another fair market value pricing
method, provided such method is stated in the Evidence of Award, and is in
compliance with the fair market value pricing rules set forth in Section 409A of
the Code and the regulations promulgated thereunder (“Section 409A”).
Notwithstanding any other provision of this Section 2(w) or any other provision
of this Plan, the “Market Value Per Share” will be such price per share of
Common Stock, rounded to two decimal points (provided, however, that such
rounding is in compliance with the fair market value pricing rules set forth in
Section 409A), as shall be provided to the Company by the Company’s third-party
equity plan administrator, as applicable.

(x)
“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

(y)
“Option Price” means the purchase price payable upon exercise of an Option
Right.

(z)
“Option Right” means the right to purchase shares of Common Stock upon exercise
of an option granted pursuant to Section 4.

(aa)
“Other Award” means an award granted pursuant to Section 9.

(bb)
“Participant” means a person who is selected by the Board to receive benefits
under this Plan and who is at the time an officer or other employee of the
Company or any one or more of its Subsidiaries, or who has agreed to commence
serving in any of such capacities within 90 days of the Date of Grant. The term
“Participant” shall also include any person who provides services to the Company
or a Subsidiary that are substantially equivalent to those typically provided by
an employee.  

(cc)
“Performance Period” means, in respect of a Performance Share or Performance
Unit, a period of time established pursuant to Section 8 within which the
Management Objectives relating to such Performance Share or Performance Unit are
to be achieved.

(dd)
“Performance Share” means a bookkeeping entry that records the equivalent of one
share of Common Stock awarded pursuant to Section 8.



3

--------------------------------------------------------------------------------





(ee)
“Performance Unit” means a bookkeeping entry awarded pursuant to Section 8 that
records a unit equivalent to $1.00 or such other value as determined by the
Board.

(ff)
“Plan” means The Sherwin-Williams Company 2006 Equity and Performance Incentive
Plan, as may be amended or amended and restated from time to time.

(gg)
“Post-CIC Period” has the meaning provided in Section 12.

(hh)
“Qualified Performance-Based Award” means any award of Performance Shares,
Performance Units, Restricted Stock, Restricted Stock Units or Other Awards, or
portion of such award, to a Covered Employee that is intended to satisfy the
requirements for “qualified performance-based compensation” under
Section 162(m).

(ii)
“Restricted Stock” means shares of Common Stock granted or sold pursuant to
Section 6 as to which neither the substantial risk of forfeiture nor the
prohibition on transfer has expired.

(jj)
“Restriction Period” means the period of time during which Restricted Stock
Units are subject to restrictions, as provided in Section 7.

(kk)
“Restricted Stock Unit” means an award made pursuant to Section 7 of the right
to receive shares of Common Stock or cash at the end of a specified period.

(ll)
“Spread” means the excess of the Market Value Per Share on the date when an
Appreciation Right is exercised over the Option Price or Base Price provided for
in the related Option Right or Free-Standing Appreciation Right, respectively.

(mm)
“Subsidiary” means a corporation, company or other entity (i) at least
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but at least
50 percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company except that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, at least 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.

(nn)
“Tandem Appreciation Right” means an Appreciation Right granted pursuant to
Section 5 that is granted in tandem with an Option Right.

(oo)
“10% Shareholder” means an employee of the Company or its Subsidiary who, as of
the date on which an Incentive Stock Option is granted to such employee, owns
more than ten percent (10%) of the total combined voting power of all classes of
shares of Common Stock then issued by the Company or any of its Subsidiaries.

3.
Shares Subject to this Plan.

(a)
Maximum Shares Available Under Plan.

(i)
Subject to adjustment as provided in Section 11, the number of shares of Common
Stock that may be issued or transferred (A) upon the exercise of Option Rights
or Appreciation Rights; (B) as Restricted Stock and released from substantial
risks of forfeiture thereof; (C) in payment of Restricted Stock Units; (D) in
payment of Performance Shares or Performance Units that have been earned; (E) as
Other Awards or in payment of Other Awards, or (F) in payment of dividend
equivalents paid with respect to awards made under this Plan will not exceed in
the aggregate 23,700,000 shares of Common Stock (representing 19,200,000
previously authorized shares, plus 4,500,000 newly authorized shares as of the
Effective Date), plus any shares of Common Stock relating to awards that expire
or are forfeited or are cancelled under this Plan. Such shares may be shares of
original issuance or treasury shares or a combination of the foregoing.



4

--------------------------------------------------------------------------------





(ii)
Each share of Common Stock issued or transferred pursuant to an award of Option
Rights or Appreciation Rights will reduce the aggregate plan limit described
above in Section 3(a)(i) by one share of Common Stock. Each share of Common
Stock issued or transferred (and in the case of Restricted Shares, released from
all substantial risk of forfeiture) pursuant to an award other than Option
Rights or Appreciation Rights shall reduce the aggregate plan limit described
above in Section 3(a)(i) by (A) two (2) shares of Common Stock if issued or
transferred pursuant to an award granted prior to April 19, 2017 and (B) three
(3) shares of Common Stock if issued or transferred pursuant to an award granted
on or after April 19, 2017; provided, however, that any award (or any portion)
designated to be settled, or that is paid, in cash will not be counted against,
or have any effect upon, the number of shares of Common Stock available for
issuance under this Plan. Any shares of Common Stock that again become available
for issuance pursuant to this Section 3 shall be added back to the aggregate
plan limit in the same manner such shares were originally deducted from the
aggregate plan limit pursuant to this Section 3(a)(ii).

(iii)
Shares of Common Stock covered by an award granted under this Plan shall not be
counted as used unless and until they are actually issued and delivered to a
Participant and, therefore, the total number of shares available under this Plan
as of a given date shall not be reduced by any shares relating to prior awards
that have expired or have been forfeited or cancelled; provided, however, that
shares of Common Stock: (A) tendered or otherwise used in payment of the Option
Price of an Option Right or the Base Price of an Appreciation Right, as
applicable; (B) not issued upon the settlement of Appreciation Rights;
(C) tendered to or withheld by the Company to satisfy applicable tax withholding
obligations; or (D) repurchased by the Company using proceeds from Option Right
exercises, shall be considered issued or transferred, and shall not become
available again for issuance, under this Plan. If, under this Plan, a
Participant has elected to give up the right to receive compensation in exchange
for shares of Common Stock based on fair market value, such shares of Common
Stock shall not count against the aggregate plan limit described above. Shares
of Common Stock issued under Awards granted in assumption, substitution or
exchange for previously granted awards of a company acquired by the Company or
its Subsidiaries shall not reduce the shares of Common Stock available under
this Plan, and available shares under a shareholder approved plan of an acquired
company (as appropriately adjusted to reflect the transaction) may be used for
awards under this Plan and shall not reduce this Plan’s share reserve (unless
otherwise required by any applicable stock exchange listing requirements).

(b)
Incentive Stock Option Limit. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 11, the aggregate number of shares of Common Stock actually issued or
transferred by the Company upon the exercise of Incentive Stock Options shall
not exceed 23,700,000.

(c)
Individual Participant Limits. Notwithstanding anything in this Section 3, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 11:

(i)
No Participant shall be granted Option Rights or Appreciation Rights, in the
aggregate, in excess of 500,000 shares of Common Stock during any calendar year
under this Plan.  

(ii)
No Participant shall be granted Qualified Performance-Based Awards of
(A) Restricted Stock, (B) Restricted Stock Units, (C) Performance Shares or
(D) in the form of Other Awards payable in Common Stock, in the aggregate, in
excess of 200,000 shares of Common Stock (measured based upon a maximum award
level on each Date of Grant) during any calendar year under this Plan.

(iii)
No Participant shall be granted Qualified Performance-Based Awards of
Performance Units having an aggregate value in excess of $7,500,000 (measured
based upon a maximum award level determined on each Date of Grant) during any
calendar year under this Plan.



5

--------------------------------------------------------------------------------







(iv)
No Participant shall be granted Qualified Performance-Based Awards in the form
of Other Awards payable in cash under Section 9(b) having an aggregate value in
excess of $7,500,000 (measured based upon a maximum award level determined on
each Date of Grant) during any calendar year under this Plan.

(d)
Exclusion from Certain Restrictions. Notwithstanding anything in this Plan to
the contrary, up to 5% of the maximum number of shares of Common Stock provided
for in Section 3(a)(i) above may be used for awards granted under Sections 6
through 9 that do not comply with the three-year requirements set forth in
Sections 6(c), 7(c) and 9(d) and the one-year requirements of Sections 4(e),
5(b), 6(e), 7(a), 8(b) and 9(d).

4.
Option Rights.    The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase shares of Common Stock. Each such grant will be subject to
all of the following provisions:

(a)
Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3.

(b)
Each grant will specify an Option Price per share, which may not be less than
the Market Value Per Share on the Date of Grant (or less than 110% of the Market
Value Per Share in the case of an Incentive Stock Option granted to a 10%
Shareholder).

(c)
Each grant will specify whether the Option Price will be payable (i) in cash or
by check acceptable to the Company or by wire transfer of immediately available
funds, (ii) by the actual or constructive transfer to the Company of shares of
Common Stock owned by the Optionee having a value at the time of exercise equal
to the total Option Price, (iii) by a combination of such methods of payment, or
(iv) by such other methods as may be approved by the Board.

(d)
Successive grants may be made to the same Participant whether or not any Option
Rights previously granted to such Participant remain unexercised; provided,
however, that no Option Rights will be granted with automatic reload features.

(e)
Each grant will specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Option
Rights or installments thereof will become vested and exercisable. A grant of
Option Rights may provide for the earlier vesting and exercise of such Option
Rights in the event of death or disability of the Participant or a Change of
Control and shall have an initial vesting schedule of no less than one year.

(f)
Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights. The grant of such Option
Rights will specify that, before the exercise of such rights, the Board must
determine that the Management Objectives have been satisfied.

(g)
Option Rights may be (i) options, including, without limitation, Incentive Stock
Options that are intended to qualify under particular provisions of the Code,
(ii) options that are not intended so to qualify, or (iii) combinations of the
foregoing. Incentive Stock Options may only be granted to Participants who meet
the definition of “employees” under Section 3401(c) of the Code. The terms of
any Incentive Stock Option shall be subject in all respects to the provisions of
Section 422 of the Code, or any successor provision thereto, and any regulations
promulgated thereunder.

(h)
The exercise of an Option Right will result in the cancellation on a
share-for-share basis of any Tandem Appreciation Right authorized under
Section 5.

(i)
No Option Right will be exercisable more than 10 years from the Date of Grant
(or five years in the case of an Incentive Stock Option granted to a 10%
Shareholder).

(j)
Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to this Plan and shall contain such terms and
provisions, consistent with this Plan, as the Board may approve. Until the
shares of Common Stock relating to Option Rights have been issued (as evidenced
by the appropriate entry on the books of the Company or of a duly authorized



6

--------------------------------------------------------------------------------





transfer agent of the Company), no right to vote or receive dividends or any
other rights as a shareholder shall exist with respect to the shares of Common
Stock relating to the Option Rights, notwithstanding the exercise of the Option
Rights.
5.
Appreciation Rights.

(a)
The Board may also, from time to time and upon such terms and conditions as it
may determine, authorize the granting (i) to any Optionee, of Tandem
Appreciation Rights in respect of Option Rights granted hereunder, and (ii) to
any Participant, of Free-Standing Appreciation Rights. A Tandem Appreciation
Right will be a right of the Optionee, exercisable by surrender of the related
Option Right, to receive from the Company an amount determined by the Board,
which will be expressed as a percentage of the Spread (not exceeding 100%) at
the time of exercise. Tandem Appreciation Rights may be granted at any time
prior to the exercise or termination of the related Option Rights; provided,
however, that a Tandem Appreciation Right awarded in relation to an Incentive
Stock Option must be granted concurrently with such Incentive Stock Option. A
Free-Standing Appreciation Right will be a right of the Participant to receive
from the Company an amount determined by the Board, which will be expressed as a
percentage of the Spread (not exceeding 100%) at the time of exercise.

(b)
Each grant of Appreciation Rights will be subject to all of the following
provisions:

(i)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid in cash, in shares of Common Stock or in any combination
thereof and may either grant to the Participant or retain in the Board the right
to elect among those alternatives.

(ii)
Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Board at the Date of Grant.

(iii)
Any grant may specify waiting periods before exercise and permissible exercise
dates or periods.

(iv)
Any grant may specify that such Appreciation Right may be vested and exercised
earlier in the event of death or disability of the Participant or a Change of
Control and shall have an initial vesting schedule of no less than one year.

(v)
Any grant of Appreciation Rights may specify Management Objectives that must be
achieved as a condition of the vesting and exercise of such Appreciation Rights.
The grant of such Appreciation Rights will specify that, before the exercise of
such Appreciation Rights, the Board must determine that the Management
Objectives have been satisfied.

(vi)
Each grant of Appreciation Rights will be evidenced by an Evidence of Award,
which Evidence of Award will describe such Appreciation Rights, identify the
related Option Rights (if applicable), and contain such other terms and
provisions, consistent with this Plan, as the Board may approve. Until the
shares of Common Stock relating to Appreciation Rights have been issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the shares of
Common Stock relating to the Appreciation Rights, notwithstanding the exercise
of the Appreciation Rights.

(c)
Any grant of Tandem Appreciation Rights will provide that such Tandem
Appreciation Rights may be exercised only at a time when the related Option
Right is also exercisable and at a time when the Spread is positive, and by
surrender of the related Option Right for cancellation. Successive grants of
Tandem Appreciation Rights may be made to the same Participant regardless of
whether any Tandem Appreciation Rights previously granted to the Participant
remain unexercised.



7

--------------------------------------------------------------------------------







(d)
Regarding Free-Standing Appreciation Rights only:

(i)
Each grant will specify in respect of each Free-Standing Appreciation Right a
Base Price, which may not be less than the Market Value Per Share on the Date of
Grant;

(ii)
Successive grants may be made to the same Participant regardless of whether any
Free-Standing Appreciation Rights previously granted to the Participant remain
unexercised; provided, however, that no Free-Standing Appreciation Rights will
be granted with automatic reload features; and

(iii)
No Free-Standing Appreciation Right may be exercised more than 10 years from the
Date of Grant.

6.
Restricted Stock.    The Board may also, from time to time and upon such terms
and conditions as it may determine, authorize the grant or sale of Restricted
Stock to Participants. Each such grant or sale will be subject to all of the
following provisions:

(a)
Each such grant or sale will constitute an immediate transfer of the ownership
of shares of Common Stock to the Participant, entitling such Participant to
voting, dividend and other ownership rights, but subject to the substantial risk
of forfeiture and restrictions on transfer hereinafter referred to.

(b)
Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.

(c)
If the elimination of restrictions is based only on the passage of time rather
than the achievement of Management Objectives, the period of time will be no
shorter than three years, except that the restrictions may be removed no sooner
than ratably on an annual basis (but not earlier than the first anniversary of
the Date of Grant) during the three-year period as determined by the Board at
the Date of Grant.

(d)
Each such grant or sale will provide that during or after the period for which
such substantial risk of forfeiture is to continue, the transferability of the
Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).

(e)
Any grant of Restricted Stock may specify Management Objectives that, if
achieved, will result in termination or early termination of the restrictions
applicable to such Restricted Stock; provided, however, that restrictions
relating to Restricted Stock that vests upon the achievement of Management
Objectives may not terminate sooner than one year. Each grant may specify in
respect of such Management Objectives a minimum acceptable level of achievement
and may set forth a formula for determining the number of shares of Restricted
Stock on which restrictions will terminate if performance is at or above the
minimum level, but falls short of full achievement of the specified Management
Objectives. The grant of Restricted Stock will specify that, before the
termination or early termination of the restrictions applicable to such
Restricted Stock, the Board must determine that the Management Objectives have
been satisfied.

(f)
Notwithstanding anything to the contrary contained in this Plan, subject to any
applicable limitations contained in Section 18, any grant or sale of Restricted
Stock may provide for the earlier lapse of the substantial risk of forfeiture
for such Restricted Stock in the event of the death or disability of the
Participant or a Change of Control.

(g)
Any such grant or sale of Restricted Stock requires that any or all dividends or
other distributions paid thereon during the period of such restrictions be
automatically deferred and reinvested in additional shares of Restricted Stock,
which will be subject to the same restrictions as the underlying award;
provided, further, that dividends or other distributions on Restricted Stock
subject to restrictions that lapse as a result of the achievement of Management
Objectives shall not be paid unless and until achievement of the applicable
Management Objectives.



8

--------------------------------------------------------------------------------





(h)
Each grant or sale of Restricted Stock will be evidenced by an Evidence of Award
and will contain such terms and provisions, consistent with this Plan, as the
Board may approve. Unless otherwise directed by the Board, (i) all certificates
representing shares of Restricted Stock will be held in custody by the Company
until all restrictions thereon will have lapsed, together with a stock power or
powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Shares, or (ii) all shares of
Restricted Stock shall be held at the Company’s transfer agent in book entry
form with appropriate restrictions relating to the transfer of such shares of
Restricted Stock.

(i)
If a Participant makes an election pursuant to Section 83(b) of the Code with
respect to a share of Restricted Stock, such Participant shall file, within
30 days following the Date of Grant, a copy of such election with the Company
and with the Internal Revenue Service in accordance with the regulations under
Section 83(b) of the Code. The Board may provide in an Evidence of Award that
the Restricted Stock award is conditioned upon the Participant’s making or
refraining from making an election with respect to such award under
Section 83(b).

7.
Restricted Stock Units.    The Board may also, from time to time and upon such
terms and conditions as it may determine, authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale will be subject
to all of the following provisions:

(a)
Each such grant or sale will constitute the agreement by the Company to deliver
shares of Common Stock or cash to the Participant in the future, but subject to
the fulfillment of such conditions (which may include the achievement of
Management Objectives) during the Restriction Period as the Board may specify.
If a grant of Restricted Stock Units specifies that the Restriction Period will
terminate upon the achievement of Management Objectives, such Restriction Period
may not terminate sooner than one year. Each grant may specify in respect of
such Management Objectives a minimum acceptable level of achievement and may set
forth a formula for determining the number of Restricted Stock Units on which
restrictions will terminate if performance is at or above the minimum level, but
falls short of full achievement of the specified Management Objectives. The
grant of such Restricted Stock Units will specify that, before the termination
or early termination of the restrictions applicable to such Restricted Stock
Units, the Board must determine that the Management Objectives have been
satisfied.

(b)
Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.

(c)
If the Restriction Period lapses only by the passage of time rather than the
achievement of Management Objectives, each such grant or sale will be subject to
a Restriction Period of not less than three years, except that a grant or sale
may provide that the Restriction Period shall expire not sooner than ratably on
an annual basis (but not earlier than the first anniversary of the Date of
Grant) during the three-year period as determined by the Board at the Date of
Grant.

(d)
Notwithstanding anything to the contrary contained in this Plan, and subject to
any applicable limitations contained in Section 18, any grant or sale of
Restricted Stock Units may provide for the earlier lapse or other modification
of the Restriction Period in the event of the death or disability of the
Participant or a Change of Control.

(e)
During the Restriction Period, the Participant will have no right to transfer
any rights under his or her award and will have no rights of ownership in the
shares of Common Stock deliverable upon payment of the Restricted Stock Units
and shall have no right to vote them, but the Board may at the Date of Grant,
authorize the payment of dividend equivalents on such Restricted Stock Units,
either in cash or in additional shares of Common Stock, which dividend
equivalents will not be paid unless and until the applicable Restriction Period
has lapsed or the Management Objectives have been achieved.

(f)
Each grant or sale will specify the time and manner of payment of Restricted
Stock Units that have been earned. Any grant or sale may specify that the amount
payable with respect thereto may be



9

--------------------------------------------------------------------------------





paid by the Company in cash, in shares of Common Stock or in any combination
thereof and may either grant to the Participant or retain in the Board the right
to elect among those alternatives.
(g)
Each grant or sale of Restricted Stock Units will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board may approve.

8.
Performance Shares and Performance Units.    The Board may also, from time to
time and upon such terms and conditions as it may determine, authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant will be subject to all of the following
provisions:

(a)
Each grant will specify the number of Performance Shares or Performance Units to
which it pertains, which number may be subject to adjustment to reflect changes
in compensation or other factors; provided, however, that no such adjustment
will be made in the case of a Qualified Performance-Based Award (other than in
connection with the death or disability of the Participant or a Change of
Control) where such action would result in the loss of the otherwise available
exemption of the award under Section 162(m).

(b)
The Performance Period with respect to each Performance Share or Performance
Unit will be such period of time (not less than one year) as will be determined
by the Board at the time of grant which may, subject to any applicable
limitations contained in Section 18, be subject to earlier lapse or other
modification in the event of the death or disability of the Participant or a
Change of Control.

(c)
Any grant of Performance Shares or Performance Units will specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a minimum acceptable level or levels of achievement and will set
forth a formula for determining the number of Performance Shares or Performance
Units that will be earned if performance is at or above the level(s), but falls
short of full achievement of the specified Management Objectives. The grant of
Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Board must
determine that the Management Objectives have been satisfied.  

(d)
Each grant will specify the time and manner of payment of Performance Shares or
Performance Units that have been earned. Any grant may specify that the amount
payable with respect thereto may be paid by the Company in cash, in shares of
Common Stock or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.

(e)
Any grant of Performance Shares or Performance Units may specify that the amount
payable with respect thereto may not exceed a maximum specified by the Board at
the Date of Grant. Any grant of Performance Units may specify that the amount
payable or the number of shares of Common Stock issued with respect thereto may
not exceed maximums specified by the Board at the Date of Grant.

(f)
The Board may at the Date of Grant of Performance Shares or Performance Units,
provide for the payment of dividend equivalents to the holder thereof, either in
cash or in additional shares of Common Stock, on a deferred basis contingent
upon the achievement of the applicable Management Objectives.

(g)
Each grant of Performance Shares or Performance Units will be evidenced by an
Evidence of Award and will contain such other terms and provisions, consistent
with this Plan, as the Board may approve.

9.
Other Awards.

(a)
The Board may, subject to limitations under applicable law, grant to any
Participant such other awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, shares
of Common Stock or factors that may influence the value of such shares,
including, without limitation, convertible or exchangeable debt securities,
other



10

--------------------------------------------------------------------------------





rights convertible or exchangeable into shares of Common Stock, purchase rights
for shares of Common Stock, awards with value and payment contingent upon
performance of the Company or specified Subsidiaries, affiliates or other
business units thereof or any other factors designated by the Board, and awards
valued by reference to the book value of shares of Common Stock or the value of
securities of, or the performance of specified Subsidiaries or affiliates or
other business units of the Company. The Board shall determine the terms and
conditions of such awards. Shares of Common Stock delivered pursuant to an award
in the nature of a purchase right granted under this Section 9 shall be
purchased for such consideration, paid for at such time, by such methods, and in
such forms, including, without limitation, cash, shares of Common Stock, other
awards, notes or other property, as the Board shall determine.
(b)
Cash awards may also be granted pursuant to this Section 9.

(c)
The Board may grant shares of Common Stock as a bonus, or may grant other awards
in lieu of obligations of the Company or a Subsidiary to pay cash or deliver
other property under this Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Board.

(d)
If the earning or vesting of, or elimination of restrictions applicable to,
Other Awards is based only on the passage of time rather than the achievement of
Management Objectives, the period of time shall be no shorter than three years,
except that the restrictions may be removed no sooner than ratably on an annual
basis during the three-year period as determined by the Board at the Date of
Grant. If the earning or vesting of, or elimination of restrictions applicable
to, Other Awards is based on the achievement of Management Objectives, the
earning, vesting or restriction period may not terminate sooner than after one
year. Notwithstanding anything to the contrary contained in this Plan, subject
to any applicable limitations contained in Section 18, any grant of Other Awards
may provide for the earlier lapse of the substantial risk of forfeiture in the
event of the death or disability of the Participant or a Change of Control.  

(e)
The Board may at the Date of Grant of Other Awards provide for the payment of
dividends or dividend equivalents, as applicable, to the holder thereof, either
in cash or in additional shares of Common Stock, that will be paid contingent on
the lapse of the substantial risk of forfeiture or other restrictions and/or
achievement of the applicable Management Objectives.

10.
Administration.

(a)
This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Compensation
and Management Development Committee or any other committee of the Board (or a
subcommittee thereof), as constituted from time to time. To the extent of any
such delegation, references in this Plan to the Board will be deemed to be
references to such committee or subcommittee. Notwithstanding the foregoing, or
anything contained in this Plan to the contrary, as further described in
Section 18, Qualified Performance-Based Awards shall be granted and
administered, to the extent necessary, by a committee that consists solely of
two or more “outside directors” within the meaning of Section 162(m).

(b)
The interpretation and construction by the Board (or the delegatees) of any
provision of this Plan or of any agreement, notification or document evidencing
the grant of Option Rights, Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units or Other Awards and any
determination by the Board (or the delegatees) pursuant to any provision of this
Plan or of any such agreement, notification or document will be final, binding
and conclusive upon all persons. The Board may adopt, amend and rescind such
rules and regulations as it deems necessary, desirable or appropriate in
administering this Plan, and the Board may act at a meeting, in a written action
without a meeting or by having actions otherwise taken pursuant to a delegation
of duties by the Board.

(c)
The Board, a committee and/or subcommittee, as applicable, may, from time to
time, delegate to one or more officers of the Company the authority of the Board
or such committee or



11

--------------------------------------------------------------------------------





subcommittee to grant and determine the terms and conditions of awards granted
under this Plan to the extent in compliance with applicable law and regulations.
11.
Adjustments.    The Board shall make or provide for such adjustments in the
numbers and/or type of shares of Common Stock covered by outstanding Option
Rights, Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Shares, Performance Units and, if applicable, in (a) the number
and/or type of shares of Common Stock (or other securities or property) covered
by outstanding Other Awards granted hereunder or which may be made the subject
of awards under Section 3, or (b) the Option Price and Base Price provided in
outstanding Option Rights and Appreciation Rights, or, if the Board deems it
appropriate, making provision for a cash payment to the holder of an outstanding
award, in each case, as the Board, in its sole discretion, shall determine is
equitably required to prevent dilution or enlargement of the rights of
Participants or Optionees that otherwise would result from (x) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, (y) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (z) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Board, in its discretion, shall provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it shall determine to be equitable in
the circumstances and may require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A. In addition, for
each Option Right or Appreciation Right with an Option Price or Base Price
greater than the consideration offered in connection with any such transaction
or event or change of control, the Company shall not be required to make any
payment to the person holding such Option Right or Appreciation Right upon
surrender of such Option Right or Appreciation Right, and may cancel such Option
Right or Appreciation Right for no consideration. Such surrender shall take
place as of the date of the transaction or event or change of control or such
other date as the Board may specify. The Board shall also make or provide for
such adjustments in the numbers of shares specified in Section 3 as the Board in
its sole discretion shall determine is appropriate to reflect any transaction or
event described in this Section 11; provided, however, that any such adjustment
to the number specified in Section 3(b) will be made only if and to the extent
that such adjustment would not cause any option intended to qualify as an
Incentive Stock Option to fail to so qualify.

12.
Change of Control.    Notwithstanding anything to the contrary in this Plan, the
following provisions shall apply in connection with a Change of Control (as
defined in Section 12(c)):

(a)
Awards Assumed by Successor

(i)
Upon the occurrence of a Change of Control, any awards made under this Plan that
are Assumed (as defined in Section 12(a)(v)) by the entity effecting the Change
of Control shall continue to vest and become exercisable in accordance with the
terms of the original grant unless, during the three-year period commencing on
the date of the Change of Control (“Post-CIC Period”):

(A)
the Participant is involuntarily terminated for reasons other than for Cause (as
defined in Section 12(a)(iii)); or

(B)
the Participant terminates his or her employment for Good Reason (as defined in
Section 12(a)(iv)).

(ii)
If a Participant’s employment is terminated as described in Section 12(a)(i),
any outstanding Option Rights and Appreciation Rights shall become fully vested
and exercisable, any restrictions that apply to awards made pursuant to this
Plan shall lapse, and awards made pursuant to this Plan that are subject to
Management Objectives shall immediately be earned or vest and shall become
immediately payable in accordance with their terms as if 100% of the Management
Objectives have been achieved, on the date of termination; provided, that any
Participant who terminates his or her employment for Good Reason must:



12

--------------------------------------------------------------------------------





(A)
provide the Company with a written notice of his or her intent to terminate
employment for Good Reason within 60 days after the Participant becomes aware of
the circumstances giving rise to Good Reason; and

(B)
allow the Company 30 days to remedy such circumstances to the extent curable.

(iii)
Solely for purposes of this Section 12(a), “Cause” shall mean that the
Participant shall have:

(A)
been convicted of a criminal violation involving, in each case, fraud,
embezzlement or theft in connection with Participant’s duties or in the course
of Participant’s employment with the Company or any subsidiary;

(B)
committed intentional wrongful damage to property of the Company or any
Subsidiary; or

(C)
committed intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary;

    
and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Plan, no act or failure to act on the part of
Participant will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by Participant not in good faith and without reasonable belief that
Participant’s action or omission was in the best interest of the Company.  

(iv)
Solely for purposes of this Section 12(a), “Good Reason” shall mean the
occurrence, during the Post-CIC Period, of any of the following events without
the Participant’s written consent:

(A)
failure to elect or re-elect or otherwise to maintain Participant in the office
or the position, or a substantially equivalent or better office or position, of
or with the Company and/or a Subsidiary (or any successor thereto by operation
of law or otherwise), as the case may be, which Participant held immediately
prior to a Change of Control, or the removal of Participant as a Director of the
Company and/or a Subsidiary (or any successor thereto) if Participant shall have
been a Director of the Company and/or a Subsidiary immediately prior to the
Change of Control;

(B)
failure of the Company to remedy any of the following within 10 calendar days
after receipt by the Company of written notice thereof from Participant: (1) a
significant adverse change in the nature or scope of the authorities, powers,
functions, responsibilities or duties attached to the position with the Company
and any Subsidiary which Participant held immediately prior to the Change of
Control, (2) a reduction in Participant’s Base Pay received from the Company and
any Subsidiary, (3) a reduction in Participant’s Incentive Pay opportunity as
compared with the Incentive Pay opportunity most recently paid prior to the
Change of Control, or (4) the termination or denial of Participant’s rights to
Employee Benefits or a reduction in the scope or value thereof;

(C)
the liquidation, dissolution, merger, consolidation or reorganization of the
Company or the transfer of all or substantially all of its business and/or
assets, unless the successor (by liquidation, merger, consolidation,
reorganization, transfer or otherwise) to which all or substantially all of its
business and/or assets have been transferred (by operation of law or otherwise)
assumed all duties and obligations of the Company hereunder; or

(D)
the Company requires Participant to have Participant’s principal location of
work changed to any location that is in excess of 30 miles from the location
thereof immediately prior to the Change of Control, or requires Participant to
travel away from Participant’s office in the course of discharging Participant’s
responsibilities or duties hereunder at least 20% more (in terms of aggregate
days in any calendar



13

--------------------------------------------------------------------------------





year or in any calendar quarter when annualized for purposes of comparison to
any prior year) than was required of Participant in any of the three full years
immediately prior to the Change of Control.
(E)
Definitions. As used in this Section 12(a),

(1)
“Base Pay” means Participant’s annual base salary rate as in effect from time to
time.

(2)
“Incentive Pay” means an annual bonus, incentive or other payment of
compensation, in addition to Base Pay, made or to be made in regard to services
rendered in any year pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of the Company or a Subsidiary, or any
successor thereto. “Incentive Pay” does not include any stock option, stock
appreciation, stock purchase, restricted stock, private equity, long-term
incentive or similar plan, program, arrangement or grant, whether or not
provided under a plan, program or arrangement described in the preceding
sentence.  

(3)
“Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which the Participant is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or a Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by the
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change of Control.

(v)
For purposes of this Section 12(a), an award shall be considered assumed
(“Assumed”) if each of the following conditions are met:

(A)
Option Rights, Appreciation Rights and Other Awards (to the extent such Other
Awards are payable in cash and not subject to Management Objectives) are
converted into replacement awards in a manner that complies with Section 409A;

(B)
Restricted Stock Unit and Restricted Stock awards that are not subject to
Management Objectives are converted into replacement awards covering a number of
shares of the entity effecting the Change of Control (or a successor or parent
corporation), as determined in a manner substantially similar to the treatment
of an equal number of shares of Common Stock covered by the awards; provided,
that to the extent that any portion of the consideration received by holders of
shares of Common Stock in the Change of Control transaction is not in the form
of the common stock of such entity (or a successor or parent corporation), the
number of shares covered by the replacement awards shall be based on the average
of the high and low selling prices of the common stock of such entity (or a
successor or parent corporation) on the established stock exchange on the
trading day immediately preceding the date of the Change of Control;



14

--------------------------------------------------------------------------------





(C)
Performance Shares, Performance Units and all other awards subject to Management
Objectives are converted into replacement awards that preserve the value of such
awards at the time of the Change of Control;

(D)
the replacement awards contain provisions for scheduled vesting and treatment on
termination of employment (including the definition of Cause and Good Reason)
that are no less favorable to the Participant than the underlying awards being
replaced, and all other terms of the replacement awards (other than the security
and number of shares represented by the replacement awards) are substantially
similar to, or more favorable to the Participant than, the terms of the
underlying awards; and

(E)
the security represented by the replacement awards, if any, is of a class that
is publicly held and widely traded on an established stock exchange.

(b)
Awards Not Assumed by Successor

(i)
Upon the occurrence of a Change of Control, any awards made under this Plan that
are not Assumed by the entity effecting the Change of Control shall become fully
vested and exercisable on the date of the Change of Control or shall immediately
vest and become immediately payable in accordance with their terms as if 100% of
the applicable Management Objectives have been achieved, and any restrictions
that apply to such awards shall lapse.

(ii)
For each Option Right and Appreciation Right, the Participant shall receive a
payment equal to the difference between the consideration (consisting of cash or
other property (including securities of a successor or parent corporation))
received by holders of Common Stock in the Change of Control transaction and the
exercise price of the applicable Option Right or Appreciation Right, if such
difference is positive. Such payment shall be made in the same form as the
consideration received by holders of Common Stock. Any Option Rights or
Appreciation Rights with an exercise price that is higher than the per share
consideration received by holders of Common Stock in connection with the Change
of Control shall be cancelled for no additional consideration.

(iii)
The Participant shall receive the consideration (consisting of cash or other
property (including securities of a successor or parent corporation)) that such
Participant would have received in the Change of Control transaction had he or
she been, immediately prior to such transaction, a holder of the number of
shares of Common Stock equal to the number of Restricted Stock Units, Other
Awards, and/or shares of Restricted Stock covered by the award and the number of
shares of Common Stock payable under Section 12(b)(i) for awards subject to
Management Objectives.

(iv)
The payments contemplated by Sections 12(b)(ii) and 12(b)(iii) shall be made at
the same time as consideration is paid to the holders of the Common Stock in
connection with the Change of Control.

(v)
Notwithstanding anything to the contrary in this Plan, if the Change of Control
does not constitute a 409A Change in Control (as defined in Section 17(d)) and
the payment or benefit constitutes a deferral of compensation under
Section 409A, then to the extent necessary to comply with Section 409A payment
or delivery shall be made on the date of payment or delivery originally provided
for such payment or benefit.

(c)
“Change of Control” shall mean, except as otherwise provided in an Evidence of
Award, the occurrence of any of the following events:



15

--------------------------------------------------------------------------------





(i)
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:

(A)
for purposes of this Section 12(c)(i), the following acquisitions will not
constitute a Change of Control: (1) any acquisition of Voting Stock directly
from the Company that is approved by a majority of the Incumbent Directors,
(2) any acquisition of Voting Stock by the Company or any Subsidiary, (3) any
acquisition of Voting Stock by the trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any Subsidiary, and (4) any acquisition of Voting Stock by any
Person pursuant to a Business Transaction that complies with clauses (A),
(B) and (C) of Section 12(c)(iii) below;

(B)
if any Person is or becomes the beneficial owner of 30% or more of combined
voting power of the then-outstanding Voting Stock as a result of a transaction
described in clause (1) of Section 12(c)(i)(A) above and such Person thereafter
becomes the beneficial owner of any additional shares of Voting Stock
representing 1% or more of the then-outstanding Voting Stock, other than in an
acquisition directly from the Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by the Company in which all holders of Voting
Stock are treated equally, such subsequent acquisition shall be treated as a
Change of Control;

(C)
a Change of Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock as a result of a
reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock representing 1% or
more of the then-outstanding Voting Stock, other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and

(D)
if at least a majority of the Incumbent Directors determine in good faith that a
Person has acquired beneficial ownership of 30% or more of the Voting Stock
inadvertently, and such Person divests as promptly as practicable but no later
than the date, if any, set by the Incumbent Directors a sufficient number of
shares so that such Person beneficially owns less than 30% of the Voting Stock,
then no Change of Control shall have occurred as a result of such Person’s
acquisition; or

(ii)
a majority of the Board ceases to be comprised of Incumbent Directors; or

(iii)
the consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the stock or assets of another corporation, or other similar
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (A) the Voting Stock outstanding immediately
prior to such Business Transaction continues to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity or
any parent thereof), more than 50% of the combined voting power of the
then-outstanding shares of voting stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), (B) no
Person (other than the Company,



16

--------------------------------------------------------------------------------





such entity resulting from such Business Transaction, or any employee benefit
plan (or related trust) sponsored or maintained by the Company, any Subsidiary
or such entity resulting from such Business Transaction) beneficially owns,
directly or indirectly, 30% or more of the combined voting power of the
then-outstanding shares of voting stock of the entity resulting from such
Business Transaction, and (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or
(iv)
the consummation of the liquidation or dissolution of the Company, except
pursuant to a Business Transaction that complies with clauses (A), (B) and
(C) of Section 12(c)(iii).

(v)
For purposes of this Section 12(c), the terms (A) “Incumbent Directors” shall
mean, during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new Director (other than
a Director initially elected or nominated as a Director as a result of an actual
or threatened election contest with respect to Directors or any other actual or
threatened solicitation of proxies by or on behalf of such Director, including
any Director nominated or elected to the Board pursuant to any proxy access
procedures included in the Company’s organizational documents) whose election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the Directors then still in office who
either were Directors at the beginning of the period or whose election or
nomination for election was previously so approved and (B) “Voting Stock” shall
mean the voting securities of the Company which have the right to vote on the
election of members of the Board.

13.
Recapture Provisions.    Any Evidence of Award (or any part thereof) may provide
for the cancellation or forfeiture of an award or the forfeiture and repayment
to the Company of any gain related to an award, or other provisions intended to
have a similar effect, upon such terms and conditions as may be determined by
the Board in accordance with the Company’s Executive Adjustment and Recapture
Policy, as may be amended from time to time, any successor policy or otherwise,
including as required by the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or other applicable law, regulation
or stock exchange listing requirement, as may be in effect from time to time,
and which may operate to create additional rights for the Company with respect
to awards and recovery of amounts relating thereto. By accepting awards under
this Plan, Participants agree and acknowledge that they are obligated to
cooperate with, and provide any and all assistance necessary to, the Company to
recover or recoup any award or amount paid under this Plan subject to clawback
pursuant to such law, government regulation, stock exchange listing requirement
or Company policy. Such cooperation and assistance shall include, but is not
limited to, executing, completing and submitting any documentation necessary to
recover or recoup any award or amounts paid under this Plan from a Participant’s
accounts, or pending or future compensation awards.

14.
Non U.S. Participants.    In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom, to comply with applicable
foreign laws or facilitate the offering and administration of the Plan in view
of such foreign laws and to allow for tax-preferred treatment of awards.
Moreover, the Board may approve such supplements to or amendments, restatements
or alternative versions of this Plan (including, without limitation, sub-plans)
and modify exercise procedures, and other terms and procedures, as it may
consider necessary or appropriate for such purposes, without thereby affecting
the terms of this Plan as in effect for any other purpose, and the Secretary or
other appropriate officer of the Company may certify any such document as having
been approved and adopted in the same manner as this Plan. No such special
terms, supplements, amendments, restatements, sub-plans or modifications,
however, will include



17

--------------------------------------------------------------------------------





any provisions that are inconsistent with the terms of this Plan as then in
effect unless this Plan could have been amended to eliminate such inconsistency
without further approval by the shareholders of the Company.
15.
Transferability.

(a)
No award granted under this Plan shall be transferable by the Participant except
by will or the laws of descent and distribution, and in no event shall any award
granted under this Plan be transferred for value. Except as otherwise determined
by the Board, Option Rights and Appreciation Rights will be exercisable during
the Participant’s lifetime only by him or her or, in the event of the
Participant’s legal incapacity to do so, by his or her guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law and/or court supervision.

(b)
The Board may specify at the Date of Grant that part or all of the shares of
Common Stock that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights, upon the termination of the
Restriction Period applicable to Restricted Stock Units or upon payment under
any grant of Performance Shares, Performance Units or Other Awards or (ii) no
longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 6, will be subject to further restrictions on
transfer.

16.
Withholding Taxes.    To the extent that the Company is required to withhold
(including required to account to any tax authorities for) federal, state, local
or foreign taxes or other amounts in connection with any payment made or benefit
realized by a Participant or other person under this Plan, and the amounts
available to the Company for such withholding are insufficient, it will be a
condition to the receipt of such payment or the realization of such benefit that
the Participant or such other person make arrangements satisfactory to the
Company for payment of the balance of such taxes and other amounts required to
be withheld, which arrangements (in the discretion of the Board) may include
relinquishment of a portion of such benefit. If a Participant’s benefit is to be
received in the form of Common Stock, and such Participant fails to make
arrangements for the payment of tax and other amounts, the Company shall
withhold such shares of Common Stock having a value equal to the amount required
to be withheld. Notwithstanding the foregoing, unless otherwise provided by the
Board, when a Participant is required to pay the Company an amount required to
be withheld under applicable income and employment tax and other laws and
regulations, the Participant may elect to satisfy the obligation, in whole or in
part, by electing to have withheld, from the shares required to be delivered to
the Participant, shares of Common Stock having a value equal to the amount
required to be withheld (except in the case of Restricted Stock where an
election under Section 83(b) of the Code has been made), or by delivering to the
Company other shares of Common Stock held by such Participant. The shares used
for tax withholding will be valued at an amount equal to the real-time fair
market value per share of such Common Stock at the time of exercise or vesting
or when the benefit is to be included in Participant’s income. In no event shall
the fair market value of the shares of Common Stock to be withheld and/or
delivered pursuant to this Section to satisfy applicable withholding taxes or
other amounts in connection with the benefit exceed the minimum amount of taxes
or other amounts required to be withheld (except as otherwise approved by the
Board, in its discretion). Participants shall also make such arrangements as the
Company may require for the payment of any withholding tax or other obligation
that may arise in connection with the disposition of shares of Common Stock
acquired upon the exercise of Option Rights, Appreciation Rights or any other
award.

17.
Compliance with Section 409A.

(a)
To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code and the
regulations promulgated thereunder (“Section 409A”), so that the income
inclusion provisions of Section 409A(a)(1) do not apply to the Participants.
This Plan and any grants made hereunder shall be construed and administered in a
manner such that the grant either (i) qualifies for an exemption from the
requirements of Section 409A or (ii) satisfies the requirements of Section 409A.
If a grant under this Plan is subject to Section 409A, then (i) distributions
shall only be made in a manner and upon an event permitted



18

--------------------------------------------------------------------------------





under Section 409A, (ii) payments to be made upon termination of employment
shall only be made upon a “separation from service” under Section 409A,
(iii) unless the grant agreement specifies otherwise, each installment payment
shall be treated as a separate payment for purposes of Section 409A, and (iv) in
no event shall a Participant, directly or indirectly, designate the calendar
year in which a distribution is made except as permitted in accordance with
Section 409A. Any reference in this Plan to Section 409A will also include any
regulations or any other formal guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service.
(b)
Neither a Participant nor any of a Participant’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Plan and grants of deferred compensation
hereunder to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment. Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to a
Participant or for a Participant’s benefit under this Plan and grants of
deferred compensation hereunder may not be reduced by, or offset against, any
amount owing by a Participant to the Company or any of its affiliates.

(c)
If, at the time of a Participant’s separation from service (within the meaning
of Section 409A), (i) the Participant shall be a specified employee (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company determines that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) and the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the tenth business day of the month after such six-month period.

(d)
For purposes of this Plan and its underlying agreements, a “409A Change in
Control” means the date on which any one of the following occurs: (i) any one
person, or more than one person acting as a group (as determined under
Section 409A and the regulations promulgated thereunder), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or
(ii) a majority of the members of the Board is replaced during any 12-month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of such appointment or election; or
(iii) any one person, or more than one person acting as a group (as determined
under Section 409A and the regulations promulgated thereunder), acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; or (iv) any one person, or more than
one person acting as a group (as determined under Section 409A and the
regulations thereunder), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Company that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Company before such acquisition or acquisitions. For this purpose, “gross fair
market value” means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

(e)
Notwithstanding any provision of this Plan and grants hereunder to the contrary,
in light of the uncertainty with respect to the proper application of
Section 409A, the Company reserves the right to make amendments to this Plan and
grants hereunder as the Company deems necessary or desirable to avoid the
imposition of taxes or penalties under Section 409A. In any case, a Participant
shall be solely responsible and liable for the satisfaction of all taxes and
penalties that may be imposed on a Participant or for a Participant’s account in
connection with this Plan and grants hereunder (including any taxes, interest
and/or penalties under Section 409A), and neither



19

--------------------------------------------------------------------------------





the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes, interest
and/or penalties.
18.
Additional Restrictions with Respect to Qualified Performance-Based Awards.    
Notwithstanding anything contained in this Plan to the contrary:

(a)
Qualified Performance-Based Awards shall be granted by a committee, which may be
the Compensation and Management Development Committee or any other committee of
the Board (or a subcommittee thereof), provided that such committee consists
solely of two or more “outside directors” within the meaning of Section 162(m).
 

(b)
To the extent that a Qualified Performance-Based Award shall be based on
achievement of Management Objectives, the committee shall establish and approve
in writing (i) the applicable Participants and performance period, (ii) the
Management Objectives, (iii) the maximum amounts that may be paid if the
Management Objectives are met, and (iv) any other conditions that the committee
deems appropriate and consistent with this Plan and the requirements of
Section 162(m) for “qualified performance-based compensation.” The establishment
and approval of such items shall be made within the earlier of (i) 90 days after
the commencement of the relevant performance cycle and (ii) the first 25% of
such performance cycle (or such other date as may be required or permitted under
applicable regulations under Section 162(m)), and while the attainment of the
Management Objectives remains substantially uncertain.

(c)
Other than in connection with the Participant’s death or disability, or a Change
of Control, the terms of a Qualified Performance-Based Award may not be amended
where such action would result in the loss of the otherwise available exemption
of the award under Section 162(m).

(d)
In no event shall a Participant’s Qualified Performance-Based Awards exceed the
Individual Participant Limits described in Section 3(c).

(e)
Qualified Performance-Based Awards are intended to satisfy the requirements for
“qualified performance-based compensation” under Section 162(m) and the terms
relating to such awards are to be interpreted and operated accordingly.

(f)
The Committee will certify the results and amounts to be paid, if any, for the
applicable performance period under a Qualified Performance-Based Award to all
affected Participants after it determines whether and to what extent the
Management Objectives have been satisfied.

19.
Effective Date.    The Sherwin-Williams Company 2006 Equity and Performance
Incentive Plan first became effective on April 20, 2006, the date immediately
following the date it was approved by shareholders, and was subsequently amended
and restated effective April 21, 2010 and February 17, 2015. The
Sherwin-Williams Company 2006 Equity and Performance Incentive Plan (Amended and
Restated as of April 19, 2017) shall be effective upon its approval by the
Company’s shareholders at its Annual Meeting of Shareholders to be held on
April 19, 2017 (or, if the vote on this Plan is postponed, such other date on
which a shareholders’ meeting to vote to approve this Plan occurs). If this
Plan, as amended and restated, is not so approved, then the Plan, as in effect
immediately prior to such Annual Meeting, shall remain in effect.

20.
Amendments.

(a)
The Board may at any time and from time to time amend this Plan in whole or in
part; provided, however, that if an amendment to this Plan (i) would materially
increase the benefits accruing to Participants under this Plan, (ii) would
materially increase the number of securities which may be issued under this
Plan, (iii) would materially modify the requirements for participation in this
Plan or (iv) must otherwise be approved by the shareholders of the Company in
order to comply with applicable law or the rules of the New York Stock Exchange
or, if the shares of Common Stock are not traded on the New York Stock Exchange,
the principal national securities exchange upon which the shares of Common Stock
are traded or quoted, then, such amendment will be subject to shareholder
approval and will not be effective unless and until such approval has been
obtained.



20

--------------------------------------------------------------------------------





(b)
Except in connection with a corporate transaction or event described in
Sections 11 or 12, the Board may not, without obtaining shareholder approval,
(i) amend the terms of outstanding Option Rights or Appreciation Rights to
reduce the Option Price or Base Price, as applicable, of such outstanding Option
Rights or Appreciation Rights; (ii) cancel outstanding Option Rights or
Appreciation Rights in exchange for Option Rights or Appreciation Rights with an
Option Price or Base Price, as applicable, that is less than the Option Price or
Base Price, as applicable, of the original Option Rights or Appreciation Rights;
or (iii) cancel outstanding Option Rights or Appreciation Rights with an Option
Price or Base Price, as applicable, above the current Common Stock price in
exchange for cash or other securities. This Section 20(b) is intended to
prohibit the repricing of “underwater” Option Rights and/or Appreciation Rights
and will not be construed to prohibit the adjustments provided for in Section 11
or Section 12. Notwithstanding any provision of this Plan to the contrary, this
Section 20(b) may not be amended without shareholder approval.

(c)
If permitted by Section 409A, but subject to the paragraph that follows, in case
of termination of employment by reason of death or disability of a Participant
who holds an Option Right or Appreciation Right not immediately exercisable in
full, or any shares of Restricted Stock as to which the substantial risk of
forfeiture or the prohibition or restriction on transfer has not lapsed, or any
Restricted Stock Units as to which the Restriction Period has not been
completed, or any Performance Shares or Performance Units which have not been
fully earned, or any Other Awards that have not been fully earned or that are
subject to any vesting schedule or transfer restriction, or who holds shares of
Common Stock subject to any transfer restriction imposed pursuant to Section 15,
the Board may, in its sole discretion, accelerate the time at which such Option
Right, Appreciation Right or other award may be exercised or the time at which
such substantial risk of forfeiture or prohibition or restriction on transfer
will lapse or the time when such Restriction Period will end or the time at
which such Performance Shares or Performance Units will be deemed to have been
fully earned or the time when such Other Awards shall be deemed to have been
fully earned or vested or that such transfer restriction will terminate or may
waive any other limitation or requirement under any such award, except as
otherwise provided in Section 12.

 
Subject to Section 20(b), the Board may amend the terms of any award theretofore
granted under this Plan prospectively or retroactively, except in the case of a
Qualified Performance-Based Award (other than in connection with the
Participant’s death or disability, or a Change of Control) where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m). In such case, the Board will not make any modification of the
Management Objectives or the level or levels of achievement with respect to such
Qualified Performance-Based Award. Subject to Section 11, no such amendment
shall materially impair the rights of any Participant without his or her
consent. The Board may, in its discretion, terminate this Plan at any time.
Termination of this Plan will not affect the rights of Participants or their
successors under any awards outstanding hereunder and not exercised in full on
the date of termination.

21.
Termination.    No grant will be made under this Plan more than 10 years after
the date on which this amended and restated Plan is approved by the shareholders
of the Company, but all grants made on or prior to such date will continue in
effect thereafter subject to the terms thereof and of this Plan.

22.
Governing Law.    This Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio, without giving effect to the conflict of
law provisions thereof.

23.
Miscellaneous Provisions.

(a)
The Company will not be required to issue any fractional shares of Common Stock
pursuant to this Plan. The Board may provide for the elimination of fractions or
for the settlement of fractions in cash.

(b)
Neither this Plan nor a grant of an award under this Plan will confer upon any
Participant any right with respect to continuance of employment or other service
with the Company or any Subsidiary,



21

--------------------------------------------------------------------------------





nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.
(c)
To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.

(d)
No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.

(e)
No Participant shall have any rights as a shareholder with respect to any shares
subject to awards granted to him or her under this Plan prior to the date as of
which he or she is actually recorded as the holder of such shares upon the stock
records of the Company.

(f)
The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive a cash bonus or other compensation otherwise payable
by the Company or a Subsidiary to the Participant.

(g)
Participants shall provide the Company with a written election form setting
forth the name and contact information of the person who will have beneficial
ownership rights upon the death of the Participant.

(h)
If any provision of this Plan is or becomes invalid, illegal or unenforceable in
any jurisdiction, or would disqualify this Plan or any award under any law
deemed applicable by the Board, such provision shall be construed or deemed
amended or limited in scope to conform to applicable laws or, in the discretion
of the Board, it shall be stricken and the remainder of this Plan shall remain
in full force and effect.





22